      Case 2:21-cv-00020-KRS-CG Document 15 Filed 03/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ARTHUR JOHNSON, et al.,

             Plaintiffs,

v.                                                  No. CV 21-20 KRS/CG

ALLIED PROPERTY AND CASUALTY
INSURANCE COMPANY,

             Defendant.

       ORDER VACATING STATUS CONFERENCE AND MOTION HEARING

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that the telephonic status conference and motion hearing scheduled for

Tuesday, April 27, 2021, at 2:00 p.m., is VACATED. The Court will reset the status

conference at a later date.

      IT IS SO ORDERED.

                                ________________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
